 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DAVID W. WILSON,                                  No. 2:16-cv-01547-MCE-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    CALIFORNIA MEDICAL FACILITY, et
      al.,
15
                         Defendants.
16

17
18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   Eastern District of California local rules.

21                  On July 1, 2019, the Magistrate Judge filed findings and recommendations herein

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. Timely objections to the findings and recommendations have

24   been filed.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

26   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

27   entire file, the court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                        1
 1                   Accordingly, IT IS HEREBY ORDERED that:
 2                   1.      The findings and recommendations filed July 1, 2019, are adopted in full;
 3   and
 4                   2.      California Medical Facility and California Department of Corrections and
 5   Rehabilitation are dismissed as immune defendants with respect to Plaintiff’s constitutional
 6   claims. To the extent that Plaintiff attempts to assert a claim under the Americans with
 7   Disabilities Act for maintaining “freezing cold conditions” in the prison, that effort also fails
 8   since Plaintiff has not shown he has any disability, let alone how the alleged temperature
 9   interfered with that disability.
10           IT IS SO ORDERED.
11   Dated: August 16, 2019
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
